FILED
Feb 04, 2022
02:12 PM(ET)

TENNESSEE COURT OF
WORKERS' COMPENSATION
CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

 

AT CHATTANOOGA
Meagan Mueller-Rice, ) Docket No.: 2017-01-0750
Employee, )
Vv. ) State File No.: 82287-2017
MEDATAG,, Inc. d/b/a Poblanos )
Mexican Cuisine, ) Judge Audrey Headrick
Uninsured Employer. )
COMPENSATION ORDER

 

The Court held a Compensation Hearing on Ms. Mueller-Rice’s claim to determine
whether she is entitled to medical, temporary disability, and permanent disability benefits.
The employer, Poblanos, did not attend the hearing. After considering the proof, the Court
holds Ms. Mueller-Rice is entitled to medical and temporary disability benefits but not
permanent disability benefits.

History of Claim

Ms. Mueller-Rice, a Tennessee resident, injured her left knee on September 30,
2017, when she tripped over a dog leash while serving customers.! She reported her injury
to Sabrina Holbrook, the manager on duty. Because her leg was bleeding and swelling,
Ms. Mueller-Rice left work to seek emergency treatment. The provider took her off work
for four days, gave her a leg immobilizer and crutches, and referred her to Dr. Thomas
Brown, III, an orthopedic surgeon.

Before seeing Dr. Brown, Ms. Mueller-Rice texted Ms. Holbrook and asked her to
file a claim and provide the carrier’s contact information. Instead, Ms. Holbrook referred
Ms. Mueller-Rice to Irma Hyde, a Poblanos shareholder. Ms. Hyde failed to provide the
requested information and advised that Ms. Mueller-Rice did not work enough hours to
qualify for workers’ compensation benefits. After that exchange, Ms. Mueller-Rice
returned to the emergency room on October 9 and was taken off work until seen by an
orthopedist.

 

' Poblanos, a restaurant, allowed dogs on the premises.
Ms. Mueller-Rice saw Dr. Brown for left-knee pain on November 29, 2017. He
ordered x-rays, an MRI, and physical therapy. Dr. Brown released Ms. Mueller-Rice in
February 2018 to follow up as needed. Later, Dr. Brown prepared a C-32 Medical Report.”
He noted he did not take Ms. Mueller-Rice off work for the injury or assign any restrictions.
Further, Dr. Brown placed her at maximum medical improvement in March 2018 and
assigned no permanent impairment.

Before seeing an orthopedist, Ms. Mueller-Rice filed a Petition for Benefit
Determination, and a Bureau compliance specialist investigated the case. Poblanos
admitted to the investigator that it was uninsured when Ms. Mueller-Rice became injured
and did not dispute her injury was related to her work.?

During the hearing, Ms. Mueller-Rice presented medical bills, which she said were
incurred for her injury. Those providers and amounts owed are:

e Dr. Brown, $525.00;

e Benchmark PT, $0 ($280.00 paid by Ms. Mueller-Rice);

e Chattanooga Outpatient Center, $580.00 ($558 paid by Ms. Mueller-Rice);

e CHI Memorial, $1,053.86 for September 30, 2017 date of service;

e CHI Memorial, $258.06 for October 9, 2017 date of service;

e Chattanooga Emergency Med, PLLC, $329.00 for September 30, 2017 date
of service;

e Chattanooga Emergency Med, PLLC, $329.00 for October 9, 2017 date of
service; and

e Diagnostic Imaging Consultants, $31.00.

These charges include emergency room care, diagnostic images, physical therapy, and
office visits. Except for paying $758.00 in medical expenses, Poblanos did not provide
Ms. Mueller-Rice any workers’ compensation benefits.

Findings of Fact and Conclusions of Law

At a Compensation Hearing, Ms. Mueller-Rice must prove by a preponderance of
the evidence that she is entitled to benefits. Tenn. Code Ann. § 50-6-239(c)(6) (2021).

 

* The Dispute Certification Notice reflects compensability was undisputed. The Court notes that Form C-
32 asked whether “the employment activity, more likely than not, [was] primarily responsible for the injury
or primarily responsible for the need for treatment.” Dr. Brown marked “yes.”

* The investigative report states counsel previously represented Ms. Mueller-Rice and Poblanos. However,
no attorney for either party either filed a notice of appearance or filed a signed document with the Clerk.
Medical Benefits

Poblanos did not offer any medical treatment as required by Tennessee Code
Annotated section 50-6-204(a)(1)(A), so Ms. Mueller-Rice sought treatment on her own.
Whether an employee is justified in seeking payment for unauthorized medical expenses
from an employer depends upon the circumstances of each case. Buchanan v. Mission Ins.
Co., 713 8.W.2d 654, 656 (Tenn. 1986). By failing to give Ms. Mueller-Rice a panel,
Poblanos risked losing control of the course of her medical treatment and being required
to pay for treatment it never authorized. See Berdnik v. Fairfield Glade Cmty. Club, 2017
TN Wrk. Comp. App. Bd. LEXIS 32, at *17 (May 18, 2017).

The Court holds that Ms. Mueller-Rice was justified in seeking emergency and
follow-up treatment for her injury. She sought emergency treatment due to left-knee
bleeding and swelling and was discharged with a leg immobilizer and crutches. The Court
also holds the emergency and orthopedic treatment, diagnostic tests, and crutches and
immobilizer were reasonable and necessary for treatment of Ms. Mueller-Rice’s injury.

Ms. Mueller-Rice testified that the medical expenses were incurred for treatment of
her work injury. Based on the undisputed evidence, the Court holds Poblanos liable for
the bills associated with the treatment that Ms. Mueller-Rice received for the work injury.
The Court holds that Poblanos must reimburse Ms. Mueller-Rice $838.00 for services
received from the providers identified in the medical bills, which she proved by
uncontroverted evidence. The Court also holds that Poblanos must pay the outstanding
balances to those providers in the amount of $3,105.92. See Russell v. Genesco, Inc., 651
S.W.2d 206, 211 (Tenn. 1983). Further, Dr. Brown is designated as Ms. Mueller-Rice’s
authorized physician for future medical care.

Temporary Disability Benefits

To receive temporary total disability benefits, Ms. Mueller-Rice must show: (1) a
disability from working as the result of a compensable injury; (2) a causal connection
between the injury and the inability to work; and (3) the duration of the period of disability.
Shepherd v. Haren Const. Co., Inc., 2016 TN Wrk. Comp. App. Bd. LEXIS 15, at *13
(Mar. 30, 2016).

Ms. Mueller-Rice asserted entitlement to temporary total disability benefits. The
medical records state that the emergency provider initially took Ms. Mueller-Rice off work
on September 30, 2017, for four days and again on October 9, 2017, until she saw Dr.
Brown. Based on this evidence, the Court holds that Ms. Mueller-Rice has proven
entitlement to temporary total disability benefits from September 30 through October 4,
2017, and from October 9 through November 29, 2017.
Thus, the Court holds that Poblanos must pay Ms. Mueller-Rice temporary total
disability benefits at the undisputed weekly compensation rate of $200.00 for eight weeks,
or $1,600.00 in benefits.

Permanent Partial Disability Benefits

Ms. Mueller-Rice also claimed entitlement to permanent partial disability benefits
under Tennessee Code Annotated section 50-6-207(3)(A). To receive these benefits, Ms.
Mueller-Rice must prove she has a permanent impairment. Dr. Brown did not assign a
permanent impairment, so she is not entitled to these benefits.

Uninsured Employers Fund

Finally, although this Court holds Poblanos must provide Ms. Mueller-Rice with
benefits, Poblanos did not have workers’ compensation insurance at the time of the
accident. Therefore, the Court considers whether Ms. Mueller-Rice is eligible to apply for
benefits from the Bureau’s Uninsured Employers Fund. Under Tennessee Code Annotated
section 50-6-802(a), the Bureau has discretion to pay limited benefits to Ms. Mueller-Rice
if she proves the following:

1) She worked for an employer who did not have workers’ compensation insurance;

2) She suffered an injury arising primarily in the course and scope of employment
on or after July 1, 2015;

3) She was a Tennessee resident on the date she was injured;

4) She provided notice to the Bureau of the injury and of the failure of the employer
to secure payment of compensation within a reasonable period, but no longer
than 180 days after the date of her injury.

Tenn. Code Ann. § 50-6-801(d).

The Court finds that Ms. Mueller-Rice worked for an employer that did not have
workers’ compensation insurance, and she proved by a preponderance of the evidence that
she suffered an injury on September 30, 2017, arising primarily from her employment with
an uninsured employer. She was a Tennessee resident on the date she was injured, and she
notified the Bureau of her injury and Poblanos’s lack of insurance within 180 days.
Therefore, Ms. Mueller-Rice satisfied all the requirements of section 50-6-801(d). She
must complete the enclosed form within sixty days of the date of this Order for
consideration of a discretionary payment through the Uninsured Employers Fund. See
Tenn. Code Ann. § 50-6-801(a).

Also, the Court refers this case to the Compliance Program for consideration of
possible penalty assessments. The referral is for Poblanos’s (1) failure to have workers’
compensation coverage; (2) bad-faith denial of the claim; (3) failure to file a First Report
of Work Injury, a Notice of Controversy, or a Notice of Denial of Claim; (4) failure to
timely provide medical treatment; (5) failure to timely provide a panel of physicians; and
(6) any other applicable penalties. See Tenn. Code Ann. § 50-6-118.

IT IS, THEREFORE, ORDERED as follows:

1.

Poblanos shall pay medical bills in the amount of $3,105.92 that Ms. Mueller-
Rice incurred for treatment of her September 30, 2017 work injury. Those
providers are as follows: 1) Memorial Hospital ($1,311.92); 2) Chattanooga
Emergency Med, PLLC ($658.00); 3) Diagnostic Imaging Consultants ($31.00);
4) Thomas W. Brown, III, M.D. ($525.00); and 5) Chattanooga Outpatient Center
($580.00). Poblanos shall also reimburse Ms. Mueller-Rice in the amount of
$838.00 for payments she made to those providers.

Poblanos shall continue to provide reasonable and necessary treatment for the
injury under Tennessee Code Annotated section 50-6-204(a)(1)(A). Dr. Brown
is designated the authorized treating physician.

Poblanos shall pay Ms. Mueller-Rice $1,600.00 in temporary total disability
benefits, to be paid in a lump sum.

. Ms. Mueller-Rice’s claim for permanent disability benefits is denied.

Ms. Mueller-Rice is eligible to request benefits from the Uninsured Employers
Fund at the Administrator’s discretion. To do so, she must complete and file the
attached form within sixty days of the date of this Order.

. This Compensation Order constitutes a final adjudication upon the merits of Ms.

Mueller-Rice’s claim for benefits.

The Court refers this case to the Compliance Program for consideration of the
imposition of penalties.

Poblanos shall pay the $150.00 filing fee to the Clerk within five business days
after this order becomes final under Tennessee Compilation Rules and
Regulations 0800-02-21-.06 (August, 2019).

. Poblanos shall file form SD-2 with the Clerk within ten business days of this

order becoming final.

Unless appealed, this order shall become final in thirty days.
IT IS ORDERED.

ENTERED February 4, 2022.

Audhray. Neahrick
AWDREY A. HEADRICK
Workers’ Compensation Judge
APPENDIX

Exhibits:

—

NAME YDS

CHI Memorial medical records

Medical records of Dr. Brown

Form C-32 Standard Form Medical Report for Industrial Injuries
Billing statements

Expedited Request for Investigation Report

Secretary of State Filing Information

Text messages

Technical Record:

ORNIDAARWN SE

Petition for Benefit Determination
Dispute Certification Notice

Request for Expedited Hearing
Expedited Hearing Order

Amended Expedited Hearing Order
Scheduling Order

Motion for Continuance

Order Granting Motion for Continuance
Motion for Continuance

10. Order Granting Second Motion for Continuance

11. Show Cause Order

12. Order on Show Cause Hearing and Setting Compensation Hearing
13. Pre-Compensation Hearing Statement
CERTIFICATE OF SERVICE

I certify that a copy of this Order was sent as indicated on February 4, 2022.

 

 

 

 

 

 

Name U.S. Mail | Email | Service sent to:
Meagan Mueller-Rice, Xx x Meaganmueller@gmail.com
Employee 809 Central Avenue
Chattanooga, TN 37403
Poblanos, x x i.hyde@hotmail.com
Uninsured Employer Poblanos Mexican Cuisine
Attn: Irma Hyde
93 Champagne Circle
Ringgold, GA 30736
LaShawn Pender, xX lashawn.pender@tn.gov
UEF Program
Amanda Terry, xX WCCompliance.program@tn.gov

Compliance Program

 

 

 

Amanda.terry@tn.gov

 

 

EpnwySlAune

 

PENNY SHRUM, COURT CLERK

we.courtclerk@tn.gov

igporousirp
 

Filed Date Stamp Here
Tennessee Bureau of Workers’ Compensation
www.tn.gov/workforce/injuries-at-work
wc.ombudsman@tn.gov
1-800-332-2667

REQUEST FOR BENEFITS FROM THE UNINSURED EMPLOYERS FUND

Eligible employees may use this form to request benefits from the Uninsured Employers Fund (UEE) if
they are injured while working for an employer that failed to provide:

1. Workers’ compensation insurance as required by the TN Workers’ Compensation Law; and,
2. Medical and/or disability benefits as required by the TN Workers’ Compensation Law.

This form MUST be completed and sent via certified mail to the following address:

Tennessee Bureau of Workers’ Compensation
ATTN: UEF Benefit Manager

Uninsured Employers Fund

220 French Landing Drive, Suite 1B

Nashville, TN 37243-1002.

This form MUST be sent within sixty (60) calendar days after the claim is over and MUST include:

1, Acourt order stating your employer owes you benefits and that you may request UEF benefits;

2. Acompleted Internal Revenue Service (IRS) Form, W-9 Request for Taxpayer Information and
Certification available at www.irs.gov; and

3. Acompleted Bureau of Workers’ Compensation Form C31 Medical Waiver and Consent available
on the “Forms” link at www.tn.gov/workerscomp.

I certify that I believe I am eligible for benefits from the UEF; that my employer has not paid all or part of
the benefits Iam due; and my employer has not complied with an order issued by the Court of Workers’
Compensation Claims.

I, , Tequest benefits from the Uninsured Employers Fund.
(Print Your Name)

 

 

Signature . Date

Tennessee Law allows the State of Tennessee to recover payments made by the UEF for temporary
disability benefits or medical benefits. An agreement between you and your employer for payment of
benefits must be pre-approved by the UEF before being approved by a workers’ compensation judge.

LB-3284 (NEW 4/19) RDA 10183
 

Compensation Hearing Order Right to Appeal:

If you disagree with this Compensation Hearing Order, you may appeal to the Workers’
Compensation Appeals Board or the Tennessee Supreme Court. To appeal to the Workers’
Compensation Appeals Board, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within thirty calendar days of the
date the compensation hearing order was filed. When filing the Notice of Appeal, you
must serve a copy upon the opposing party (or attorney, if represented).

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the filing fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of your appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. A licensed court
reporter must prepare a transcript and file it with the court clerk within fifteen calendar
days of the filing the Notice of Appeal. Alternatively, you may file a statement of the
evidence prepared jointly by both parties within fifteen calendar days of the filing of the
Notice of Appeal. The statement of the evidence must convey a complete and accurate
account of the hearing. The Workers’ Compensation Judge must approve the statement
of the evidence before the record is submitted to the Appeals Board. If the Appeals
Board is called upon to review testimony or other proof concerning factual matters, the
absence of a transcript or statement of the evidence can be a significant obstacle to
meaningful appellate review.

4. After the Workers’ Compensation Judge approves the record and the court clerk transmits
it to the Appeals Board, a docketing notice will be sent to the parties. The appealing
party has fifteen calendar days after the date of that notice to submit a brief to the
Appeals Board. See the Practices and Procedures of the Workers’ Compensation
Appeals Board.

To appeal your case directly to the Tennessee Supreme Court, the Compensation Hearing
Order must be final and you must comply with the Tennessee Rules of Appellate
Procedure. If neither party timely files an appeal with the Appeals Board, the trial court’s
Order will become final by operation of law thirty calendar days after entry. See Tenn.
Code Ann. § 50-6-239(c)(7).

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL
Tennessee Bureau of Workers’ Compensation
www tr eou/workfarce/injtrles-at-work/
we.courtclerk@tn.gov | 1-800-332-2667
Docket No.:
State File No.:

Date of Injury:

 

Employee

Vv.

 

Employer

Notice is given that.
{List name(s) of all appealing party(ies). Use separate sheet If necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

CO Expedited Hearing Order filed on ____- . O Motion Order filed on

1 Compensation Order filed on O Other Order filed on

issued by Judge.

 

Statement of the Issues on Appeal

Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties

Appellant(s) (Requesting Party): = Employer|_jEmployee
Address: Phone: ..

Email:
Attorney’s Name: BPR#:

 

Attorney’s Email: ___ Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page 1 of 2 RDA 11082
Employee Name: Docket No.: Date of Inj.

 

 

 

 

 

Appellee(s) (Opposing Party): (J Employer [Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney's Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

iF , certify that | have forwarded a

true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of » 20.

 

[Signature of appellant or ottorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082
 

Tennessee Buraayu of Workers' Compensation
220 French Landing Drive, |-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

I, , having bean duly swom according to law, make oath that
because of my paverly, | am unable to bear the costs of this appeal and request that the fifing fee lo appeal ba
waived. The following facts support my poverty.

41. Full Name: 2. Address:

 

3. Telephone Number: 4. Date of Birth:

 

5, Names and Ages of All Dependents:

_. Relationship;
Relationship:
Relationship:
Relationship:

 

 

 

 

 

 

 

6. |am employed by:

 

My employer's address Is:

 

My employer's phone number is:

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:
$

 

8. | receive or expect to receive money from the fallowing sources;

 

 

 

 

 

 

 

 

AFDC $ per month beginning
SSI $ per month beginning
Retirement $ per month beginning
Disability $ per month beginning
Unempfoyment $ per month beginning
Worker's Comp.$ per month beginning
Other $ per month beginning

 

LB-1108 (REV 11/15) RDA 11082
9. My expenses are:
Rent/Hause Payment $ permonth Medical/Dental $ per month

 

 

 

 

Groceries S$ soper month Telephone $ per manth

Electricity $ per month School Supplies $ | — per month

Water $ per month Clothing $ per month

Gas $ per month Chikd Cara $ __ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per manth (describe: }
10. Assets:

Automobile 5 (FMV)

Checking/Savings Acct. §:

House $ (FMV)

Other $ Describe: poe
11. My debts are:

Amaunt Owed To Whom

 

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that | am financially unable to pay the costs of thia appeal.

 

APPELLANT

Swom and subscribed before me, a notary public, thia
day of ,20

 

NOTARY PUBLIC
My Commission Expires:

 

LB-1108 (REV 11/15) RDA 11082